Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
2.         This action is in response to the Preliminary Amendment filed November 3, 2020.

3.         Claims 1-15 have been cancelled and new claims 16-26 have been added.

4.         Claims 16-26 have been examined and are pending with this action.


Claim Objections
5.         Claims 23-26 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim 23 recites “providing a portable remote support device according to any of the preceding claims”.  See MPEP § 608.01(n).  Accordingly, the claims 23-26 not been further treated on the merits.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.         Claims 23-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.  For example, the limitation “providing a portable remote support device according to any of the preceding claims” is improper.  The examiner cannot determine how a device is provided according to claim limitations. ).   Appropriate correction is required.
Claim 23 recites the limitation "the remote support device" in the second element of the recited claim.  There is insufficient antecedent basis for this limitation in the claim.  Prior element recites “a portable remote support device” (emphasis added).  Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7.         Claim(s) 16-18 and 20-26 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Rahardja et al. (US 9,118,642).
As per claim 16, Rahardja teaches a portable remote support device comprising a processing unit (see Rahardja, col.2, lines 25-25: “The processes depicted in the figures that follow, are performed by processing logic that comprises hardware (e.g. circuitry, dedicated logic, etc.), software (such as is run on a general-purpose computer system or a dedicated machine), or a combination of both”), 
a network communication unit configured to communicate with a cloud service (see Rahardja, col.8, lines 35-42: “it will be appreciated that the data processing system may utilize a non-volatile memory which is remote from the system, such as a network storage device which is coupled to the data processing system through a network interface such as a modem or Ethernet interface or wireless interface, such as a wireless WiFi transceiver or a wireless cellular telephone transceiver or a combination of such transceivers”), 
a video capturing unit (see Rahardja, Abstract: “a user is able to make assets, such as digital photograph, video or other type of media file, data file, or other type of electronic content, available immediately to all of their other devices and to other users having permission to follow assets streamed by their device”), 
at least one video input port and at least one output port (see Rahardja, col.8, lines 45-48: “In one embodiment, the I/O controller 1715 includes a USB adapter for controlling USB peripherals and can control an Ethernet port or a wireless transceiver or combination of wireless transceivers”), 
said processing unit being configured to communicate video signals received via the video input port to the cloud service via the network communication unit (see Rahardja, col.2, lines 39-44: “In one embodiment, network-based storage may be available for streaming assets to and from a device. For example, network-based storage may be offered in the cloud (or cloud storages, cloud services) via third party vendors such as Amazon, S3, Microsoft, etc., to user devices such as an iOS.RTM. device, an iPhone.RTM. or iPad.RTM. device from Apple Inc”), and 
said processing unit being configured to emulate pointing device signals and/or keyboard signals received via the network communication unit on said at least one output port (see Rahardja, col.8, lines 24-31: “The display device 1713 can include an integrated touch input to provide a touch screen. The data processing system 1701 can also include one or more input/output (I/O) controllers 1715 which provide interfaces for one or more I/O devices, such as one or more mice, touch screens, touch pads, joysticks, and other input devices including those known in the art and output devices (e.g. speakers)”), and 
wherein the portable remote support device is configured to receive unique secure tokens from the cloud service via the network communication unit, and to establish a secure connection between the remote support device and a remote computer, via the cloud service and using the unique secure token (see Rahardja, Abstract: “With streaming enabled on their device, a user is able to make assets, such as digital photograph, video or other type of media file, data file, or other type of electronic content, available immediately to all of their other devices and to other users having permission to follow assets streamed by their device. Servers secure access to the stream of assets, on both an account level and an asset level in accordance with asset metadata registered for the assets during streaming”; col.2, lines 63-67: “device 111A captures or otherwise generates assets that may be streamed via network 109 to multiple recipients (e.g. servers, asset stores, storage services) 101, 103, 105, 107, 113 generally referred to as cloud storage or the cloud, and subsequently to other recipient devices 111B”; col.4, lines 4-9: “The account server 101 evaluates the account authorization request 202 and, if appropriate, authorizes the device 111 to stream assets for this account. In one embodiment, the account server 101 generates and sends to the device 111 an account authorization token 204, and the device 111 receives the account token 204”; and col.4, lines 19-27: “In one embodiment, to upload the asset 205 to network-based cloud storage, the streams server 105 generates and sends to the device 111 an asset authorization token 208, and the device 111 receives the asset token 208. Upon receiving the asset token, 208 the device 111 then uploads the asset 205 to an assets server 103, which in turn stores the prepared chunks of data that make up the asset 205 on a storage server 107/113 or the like, in accordance with an asset data bits storage algorithm”).
As per claim 17, which depends on claim 16, Rahardja further teaches wherein the portable remote support device further comprises a display adapted to display a status of the remote support device (see Rahardja, col.7, lines 24-31: “As illustrated in FIG. 13, in an exemplary user interface 1300 for a mobile communication device, such as the iPhone.RTM., an option for a Photo Stream feature may be selected by a user to turn on asset streaming for photo assets, and displays 1302 an "ON" status accompanied by the message "Photo Stream uploads and stores the last 30 days of your photos on MobileMe.RTM. and downloads them to all of your devices”).
As per claim 18, which depends on claim 17, Rahardja further teaches wherein the display is further adapted to display unique secure tokens (see Rahardja, col.8, lines 20-24: “A display controller 1711 is coupled to the one or more buses 1709 in order to receive display data to be displayed on a display device 1713 which can display any one of the user interface features or embodiments described herein”).
As per claim 19, which depends on claim 16, Rahardja teaches further comprising a battery adapted for powering the remote support device in use for a predetermined duration (Inherency-this features of the invention is inherent since Rahardja teaches a mobile computing device, see Rahardja, Abstract: “a data processing system or mobile computing device are collectively referred to as a device”, ).
As per claim 21, which depends on claim 16, Rahardja further teaches wherein the network communication unit is adapted to provide a network connection via satellite and/or via a mobile network (see Rahardja, col.2, lines 54-61: “device 111A captures or otherwise generates assets that may be streamed via network 109 to multiple recipients (e.g. servers, asset stores, storage services) 101, 103, 105, 107, 113 generally referred to as cloud storage or the cloud, and subsequently to other recipient devices 111B”; and col.8, lines 37-42: “such as a network storage device which is coupled to the data processing system through a network interface such as a modem or Ethernet interface or wireless interface, such as a wireless WiFi transceiver or a wireless cellular telephone transceiver or a combination of such transceivers”).
As per claim 22, which depends on claim 16, Rahardja teaches further comprising a serial port for connecting to equipment via a serial console (see Rahardja, col.8, lines 45-48: “the I/O controller 1715 includes a USB adapter for controlling USB peripherals and can control an Ethernet port or a wireless transceiver or combination of wireless transceivers”).
As per claim 23, Rahardja teaches a method for remote supporting computer equipment, the method comprising the steps of: 
providing a portable remote support device according to any of the preceding claims (see Rahardja, Abstract : “In the description that follows, a data processing system or mobile computing device are collectively referred to as a device”), 
connecting the at least one output port of the remote support device to a pointing device input port and/or a keyboard input port of the computer equipment (see Rahardja, col.8, lines 24-31: “The display device 1713 can include an integrated touch input to provide a touch screen. The data processing system 1701 can also include one or more input/output (I/O) controllers 1715 which provide interfaces for one or more I/O devices, such as one or more mice, touch screens, touch pads, joysticks, and other input devices including those known in the art and output devices (e.g. speakers)”), 
connecting a video output port of the computer equipment to the video input port of the remote support device (see Rahardja, Abstract: “a user is able to make assets, such as digital photograph, video or other type of media file, data file, or other type of electronic content, available immediately to all of their other devices and to other users having permission to follow assets streamed by their device”; and col.8, lines 45-48: “In one embodiment, the I/O controller 1715 includes a USB adapter for controlling USB peripherals and can control an Ethernet port or a wireless transceiver or combination of wireless transceivers”), 
connecting, by the network communication unit, the remote support device to a cloud service (see Rahardja, col.8, lines 35-42: “it will be appreciated that the data processing system may utilize a non-volatile memory which is remote from the system, such as a network storage device which is coupled to the data processing system through a network interface such as a modem or Ethernet interface or wireless interface, such as a wireless WiFi transceiver or a wireless cellular telephone transceiver or a combination of such transceivers”), 
the cloud service generating a unique secure token (see Rahardja, col.4, lines 4-9: “The account server 101 evaluates the account authorization request 202 and, if appropriate, authorizes the device 111 to stream assets for this account. In one embodiment, the account server 101 generates and sends to the device 111 an account authorization token 204, and the device 111 receives the account token 204”), 
sharing the unique secure token among the remote support device and the cloud service by the cloud service communicating the generated unique secure token to the remote support device, via the network communication unit (see Rahardja, col.4, lines 19-27: “In one embodiment, to upload the asset 205 to network-based cloud storage, the streams server 105 generates and sends to the device 111 an asset authorization token 208, and the device 111 receives the asset token 208. Upon receiving the asset token, 208 the device 111 then uploads the asset 205 to an assets server 103, which in turn stores the prepared chunks of data that make up the asset 205 on a storage server 107/113 or the like, in accordance with an asset data bits storage algorithm”), 
establishing a secure connection between a remote computer and the remote support device, via the cloud service, using the unique secure token (see Rahardja, col.4, lines 4-9: “The account server 101 evaluates the account authorization request 202 and, if appropriate, authorizes the device 111 to stream assets for this account. In one embodiment, the account server 101 generates and sends to the device 111 an account authorization token 204, and the device 111 receives the account token 204”; and col.4, lines 19-27: “In one embodiment, to upload the asset 205 to network-based cloud storage, the streams server 105 generates and sends to the device 111 an asset authorization token 208, and the device 111 receives the asset token 208. Upon receiving the asset token, 208 the device 111 then uploads the asset 205 to an assets server 103, which in turn stores the prepared chunks of data that make up the asset 205 on a storage server 107/113 or the like, in accordance with an asset data bits storage algorithm”), 
capturing by the video capturing unit of the remote support device a video output of the computer equipment and transmitting said captured video output to the remote computer via the established secure connection (see Rahardja, Abstract: “a user is able to make assets, such as digital photograph, video or other type of media file, data file, or other type of electronic content, available immediately to all of their other devices and to other users having permission to follow assets streamed by their device”), and 
emulating on the at least one output port of the remote support device pointing device movements and/or keyboard keystrokes, in response to input to the remote computer (see Rahardja, col.8, lines 24-31: “The display device 1713 can include an integrated touch input to provide a touch screen. The data processing system 1701 can also include one or more input/output (I/O) controllers 1715 which provide interfaces for one or more I/O devices, such as one or more mice, touch screens, touch pads, joysticks, and other input devices including those known in the art and output devices (e.g. speakers)”).
As per claim 24, which depends on claim 23, Rahardja further teaches wherein the step of obtaining a unique secure token further comprises the remote supporting device requesting a unique secure token (see Rahardja, col.4, lines 1-9: “In one embodiment, the asset streaming device 111 sends an account authorization request 202 to account server 101 for account authorization to upload/stream assets, such as asset 205. The account server 101 evaluates the account authorization request 202 and, if appropriate, authorizes the device 111 to stream assets for this account. In one embodiment, the account server 101 generates and sends to the device 111 an account authorization token 204, and the device 111 receives the account token 204”).
As per claim 25, which depends on claim 23, Rahardja further teaches wherein the remote supporting device further comprises a display, and wherein the method further comprises the step of displaying the unique secure token on the display (see claim 18 rejection above).
As per claim 26, which depends on claim 23, Rahardja further teaches wherein a unique secure token is generated for each support session performed using the portable remote support device (see Rahardja, col.5, line 64-col.6, line 1: “and to generate an asset authorization token for each asset authorized for uploading”).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.         Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rahardja et al. (US 9,118,642) in view of Comlekoglu et al. (US 2005/0198532).
As per claim 20, which depends on claim 16, Rahardja does not explicitly teach wherein the portable remote support device is adapted to connect to a virtual private network (VPN).
Comlekoglu teaches wherein the portable remote support device is adapted to connect to a virtual private network (VPN) (see Comlekoglu, [0001]: “An exemplary VPN allows remote workers to access their corporate network via VPN connections established over the Internet between VPN capable end systems, such as mobile PCs or other network enabled devices with VPN client software, and a VPN gateway at the corporate network”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system of Rahardja in view of Comlekoglu so that the portable remote support device is adapted to connect to a virtual private network (VPN).  One would be motivated to do so because Rahardja teaches secure access (see Abstract, “Servers secure access to the stream of assets, on both an account level and an asset level in accordance with asset metadata registered for the assets during streaming”).


Conclusion
9.         For the reasons above, claims 16-26 have been rejected and remain pending.

10.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y WON whose telephone number is (571)272-3993.  The examiner can normally be reached on Wk.1: M-F: 8-5 PST & Wk.2: M-Th: 8-7 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  Please note, the examiner generally will not hold interviews after a Final Office Action has been issued.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL WON
Primary Examiner
Art Unit 2449



/Michael Won/
Primary Examiner, Art Unit 2449
October 15, 2021